Citation Nr: 0525528	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-06 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Timeliness of the filing of a notice of disagreement with a 
rating decision dated July 15, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, wherein the RO determined that a timely 
notice of disagreement had not been received with regard to 
the July 2000 rating decision of the RO.

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the veteran's 
claims file.


FINDINGS OF FACT

1.   A July 2000 RO rating decision adjudicated whether the 
veteran was entitled to service connection for 19 separate 
disabilities.  Notice of this decision was sent by the RO to 
the veteran by letter dated August 3, 2000.  

2.  A notice of disagreement was not received by the RO 
within one year following notification of the July 2000 RO 
rating decision.


CONCLUSION OF LAW

A timely notice of disagreement of the RO's July 2000 rating 
decision was not submitted, and that decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302(a),(b),(c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Timeliness of a notice of disagreement and substantive appeal 
is a downstream jurisdictional matter and application or 
interpretation of the governing law is dispositive.  In such 
case, the VCAA and implementing regulations have no 
application.  The veteran was properly notified of the 
jurisdictional problem by letter from the RO dated in 
September 2002, and was offered the opportunity to present 
argument or evidence and to have a hearing on the matter.  
See Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 
(August 18, 1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issues which were adjudicated by 
the RO in July 2000.  The law provides that ". . . questions 
as to timeliness or adequacy of response shall be determined 
by the Board of Veterans' Appeals."  38 U.S.C.A. § 
7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. " 
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal." 38 C.F.R. § 20.202.  

In July 2000, the Salt Lake City RO adjudicated whether the 
veteran was entitled to service connection for 19 separate 
disabilities.  The veteran was notified of this decision and 
of his appellate rights at his last known address by letter 
dated August 3, 2000.  This letter was sent by the Anchorage 
RO, and was not returned to the RO by the U.S. Postal 
Service.  No correspondence indicating disagreement with that 
decision was received within one year from August 3, 2000.

The next correspondence from the veteran was a telephone call 
demonstrated by a Report of Contact (VA Form 119) dated in 
June 2002.  The veteran reported to the RO in Anchorage, 
Alaska, that he had submitted a notice of disagreement to the 
RO located in Salt Lake City, Utah, in January 2001.  The 
veteran was informed that he should resubmit the evidence of 
the filing of the notice of disagreement to the RO in 
Anchorage, Alaska.

A Memorandum from the RO to the veteran's representative 
dated in July 2002 shows that the VA Form 119 would be 
accepted as an appeal provided that the veteran identify the 
issues that he had wished to appeal.

A letter from the RO the veteran, also dated in July 2002, 
shows that subsequent review of his claims file revealed that 
a notice of disagreement had not been received by the RO at 
either the Salt Lake City, Utah, office or the Anchorage, 
Alaska, office.  It was also noted that the veteran's 
representative had been contacted, and he indicated being 
unaware of the veteran having ever submitted a notice of 
disagreement.

By letter dated in August 2002, the veteran informed the 
Anchorage RO that he had submitted a notice of disagreement 
to the RO in Salt Lake City, Utah, and had been waiting for a 
decision on his claim since early 2001.  He added that he was 
unaware that the notice of disagreement which he had filed 
had not been received.  He included a Statement In Support Of 
Claim, also dated in August 2002, wherein he listed the 
issues he wished to appeal as the assigned disability ratings 
for the 



service-connected hypertension and gastroesophageal reflux 
disease with duodenal ulcer and esophagitis, and denial of 
service connection for bilateral ankle, left elbow, low back, 
and left thumb disorders.

A letter from the RO to the veteran dated in September 2002 
states that his August 2002 letter could not be considered a 
timely notice of disagreement because it was received more 
than one year following notice of the July 2000 rating 
decision, and it did not demonstrate that a notice of 
disagreement had been filed within that time period.  The 
veteran was also informed that his June 2002 telephone 
correspondence explained in the VA Form 119 could not be 
accepted as a substantive appeal as it was not timely filed.

In October 2002, the veteran submitted a notice of 
disagreement with regard to the RO's September 2002 
determination.  He reiterated that he had timely filed a 
notice of disagreement in January 2001 and was not aware that 
it had never been received.  He also questioned why the RO 
would initially accept his June 2002 correspondence reported 
in the VA Form 119 as a substantive appeal and then, later, 
not accept it.  In March 2004, the veteran stated that he 
sent his NOD to the return address on the envelope of the 
notification he received regarding the July 2000 rating 
decision.

In his May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had timely filed a 
notice of disagreement in January 2001 and was not aware that 
it had never been received.  He said that because the 
paperwork was blue and the address at the top was in Salt 
Lake City, and because the return address on the envelope was 
Salt Lake City, he sent his NOD there.  He also reiterated 
that his June 2002 correspondence reported in the VA Form 119 
was initially accepted as a substantive appeal, but then 
later rejected by a different officer of the RO.

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement 



must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a). 

Upon review of the evidence of record, the Board finds that 
the veteran has not demonstrated that he had filed a notice 
of disagreement within one year of the July 2000 rating 
decision.  Although he has consistently reported that he 
submitted a notice of disagreement in January 2001, there is 
no evidence of record that such was mailed or ever received 
by the RO.  The veteran's initial communication of record 
following the July 2000 rating decision was not until June 
2002, almost two years following notification of the July 
2000 decision.  The veteran could not present a copy of the 
notice of disagreement which he is said to have sent to the 
Salt Lake City RO in January 2001.

Additionally, the veteran has repeatedly stated that he sent 
his NOD to the Salt Lake City RO in January 2001.  An NOD 
must be filed with the VA office from which the claimant 
received notification of the determination being appealed 
unless notice has been received that the applicable VA 
records have been transferred to another VA office.  In that 
case, the NOD must be filed with the VA office which has 
assumed jurisdiction over the applicable records.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.  Here, the RO in 
Salt Lake City adjudicated the veteran's claim in July 2000; 
however, notification of this decision was sent to the 
veteran by the Anchorage RO by letter dated August 3, 2000.  
Accordingly, his NOD should have been filed with the 
Anchorage RO and not the Salt Lake City RO.




As for the RO's offer to accept the June 2002 VA Form 119 as 
a substantive appeal as set forth in the July 2002 Memorandum 
from the RO to the veteran's representative, the Board finds 
that this was apparently predicated on the veteran's ability 
to demonstrate that a timely notice of disagreement had been 
filed and the issues which were said to be in controversy 
were clearly identified by the veteran.  As the veteran was 
unable to substantiate delivery of a timely notice of 
disagreement, the RO did not accept the appeal.  

The Board has also considered the May 2005 testimony of the 
veteran with regard to his assertion that he timely filed an 
notice of disagreement in January 2001.  However, the Board 
finds questionable that he did not contact the RO following 
his asserted submission of the notice of disagreement until 
almost two years later.  He also stated that the return 
address on the envelope sent to him in July 2000 was Salt 
Lake City; however, it was the RO in Anchorage, Alaska, that 
sent the veteran notification of the July 2000 rating 
decision.  

The veteran has further suggested that VA lost or misplaced 
his NOD.   However, the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board must conclude 
that if the veteran's NOD had been received by August 3, 
2001, it would have been date stamped and associated with his 
claims folder.  Since the record does not indicate that an 
NOD was received within one year from August 3, 2000, the 
Board must conclude that an NOD was not submitted in the time 
period required by law.  As the 



evidence of record does not show that the veteran's 
application for review on appeal conformed with 38 U.S.C.A. § 
7108, the Board does not have jurisdiction.  


ORDER

As a timely notice of disagreement was not received with 
respect to the July 2000 rating decision, the claim is 
dismissed.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


